Ludeling, C. J.
D. McLeod, administrator of tlie succession' of Alexander McLeod, was sued for $2000, with eight per cent, per annum interest from fifth of February, 1861. ,
The defendant appeared by his counsel, who filed an answer and conducted the defense until final judgment in the District Court.
The' plaintiff applied by petition for an'appeal, and he caused the citation to be served on John McLeod, who, he says, was the agent of D. McLeod, administrator. A motion to dismiss the appeal for want of citation has been filed.
The motion must prevail.
The sheriff must serve the citation on the appellee, if he reside in the State, or on his advocate, if he reside out of the State, by delivering a copy of the same to such appellee or to his advocate, or by leaving it at the place of their usual domicile. C. P. article 582; McMicken v. Smith, 5 N. S. 428; 4 La. 317.
It is therefore ordered that the appeal be dismissed.